DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass (US 6,553,494 B1).
Regarding claim 1, Glass discloses an authentication method comprising:
transferring from a server a challenge value comprising a projection parameter  to a client device through a communications channel (i.e., server 50 sends token 52 to client 40 via Internet, the token will be used as an input to a hash function) (Fig. 4; col. 8, lines 64-67), 


	identifying by the server the user of the client device (col. 9, lines 16-24), 
generating by the server, from a biometric template of the user, reduced biometric template verification data applying a projection comprising the projection parameter (Figures 2 and 4; col. 9, lines 23-32), and 
	performing the authentication by comparing the reduced biometric data against the reduced biometric template verification data (Figures 2 and 4; col. 6, lines 18-22 and 28-41; col. 9, lines 32-39).
Regarding claim 2, Glass further discloses identifying the user based on the reduced biometric data (i.e., verifying identity of user using hash of biometric data used to calculate signature) (col. 6, lines 38-41, 47-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DINH/Primary Examiner, Art Unit 2432